                     IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

 IN RE:                                           CHAPTER 13
 PENNY A. TOWNES,
                                                  CASE NO. 5:18-bk-02291
 Debtors
                                                       ORIGINAL PLAN
                                                   5th AMENDED PLAN (Indicate 1st , 2nd ,
                                                         3rd , etc.)
                                                    1 Number of Motions to Avoid Liens
                                                    1 Number of Motions to Value Collateral

                                       CHAPTER 13 PLAN

                                              NOTICES
Debtors must check one box on each line to state whether or not the plan includes each of the
following items. If an item is checked as “Not Included” or if both boxes are checked or if neither
box is checked, the provision will be ineffective if set out later in the plan.

 1 The plan contains nonstandard provisions, set out in § 9,           Included       Not
   which are not included in the standard plan as approved by                         Included
   the U.S. Bankruptcy Court for the Middle District of
   Pennsylvania.
 2 The plan contains a limit on the amount of a secured claim,         Included       Not
   set out in § 2.E, which may result in a partial payment or no                      Included
   payment at all to the secured creditor.
 3 The plan avoids a judicial lien or nonpossessory,                   Included       Not
   nonpurchase-money security interest, set out in § 2.G.                             Included

                             YOUR RIGHTS WILL BE AFFECTED
READ THIS PLAN CAREFULLY. If you oppose any provision of this plan, you must file a timely
written objection. This plan may be confirmed and become binding on you without further notice or
hearing unless a written objection is filed before the deadline stated on the Notice issued in
connection with the filing of the plan.

1.      PLAN FUNDING AND LENGTH OF PLAN.

     A. Plan Payments From Future Income

       1. To date, the Debtor paid $ 6,610.73 (enter $0 if no payments have been made to the
Trustee to date). Debtor shall pay to the Trustee for the remaining term of the plan the following
payments. If applicable, in addition to monthly plan payments, Debtor shall make conduit payments
through the Trustee as set forth below. The total base plan is $ 27,290.73 , plus other payments and
property stated in § 1B below:




Case 5:18-bk-02291-MJC          Doc 64 Filed 12/31/20 Entered 12/31/20 12:17:53                Desc
                                Main Document     Page 1 of 8
      Start           End               Plan            Estimated        Total             Total
     mm/yyyy         mm/yyyy          Payment            Conduit        Monthly          Payment
                                                        Payment         Payment         Over Plan
                                                                                            Tier
 03/2021           06/2021          $ 370           N/A               $ 370            $ 1,480
 07/2025           06/2025          $ 400           N/A               $ 400            $ 19,200

                                                                             Total $ 20,680
                                                                         Payments:

        2.      If the plan provides for conduit mortgage payments, and the mortgagee notifies the
Trustee that a different payment is due, the Trustee shall notify the Debtor and any attorney for the
Debtor, in writing, to adjust the conduit payments and the plan funding. Debtor must pay all post-
petition mortgage payments that come due before the initiation of conduit mortgage payments.

        3.     Debtor shall ensure that any wage attachments are adjusted when necessary to
     conform to the terms of the plan.

         4. CHECK ONE: ( X ) Debtor is at or under median income. If this line is checked, the rest
                        of § 1.A.4 need not be completed or reproduced.

     B. Additional Plan Funding From Liquidation of Assets/Other

         1. The Debtor estimates that the liquidation value of this estate is $ 0 . (Liquidation value is
            calculated as the value of all non-exempt assets after the deduction of valid liens and
            encumbrances and before the deduction of Trustee fees and priority claims.)

         Check one of the following two lines.

         X      No assets will be liquidated. If this line is checked, the rest of § 1.B need not be
                completed or reproduced.

2.       SECURED CLAIMS.

     A. Pre-Confirmation Distributions. Check one.

             None. If “None” is checked, the rest of § 2.A need not be completed or reproduced.

     X       Adequate protection and conduit payments in the following amounts will be paid by the
             Debtor to the Trustee. The Trustee will disburse these payments for which a proof of
             claim has been filed as soon as practicable after receipt of said payments from the
             Debtor.

                      Name of Creditor                          Last Four Digits        Estimated
                                                                   of Account            Monthly
                                                                    Number               Payment
 Santander Consumer USA (Claim No. 2)                           6379                  $ 100

                                                    2


Case 5:18-bk-02291-MJC            Doc 64 Filed 12/31/20 Entered 12/31/20 12:17:53                  Desc
                                  Main Document     Page 2 of 8
       1. The Trustee will not make a partial payment. If the Debtor makes a partial plan
          payment, or if it is not paid on time and the Trustee is unable to pay timely a payment
          due on a claim in this section, the Debtor’s cure of this default must include any
          applicable late charges.

       2. If a mortgagee files a notice pursuant to Fed. R. Bankr. P. 3002.1(b), the change in the
          conduit payment to the Trustee will not require modification of this plan.

  B. Mortgages (Including Claims Secured by Debtor’s Principal Residence) and Other
     Direct Payments by Debtor. Check one.

          None. If “None” is checked, the rest of § 2.B need not be completed or reproduced.

   X      Payments will be made by the Debtor directly to the creditor according to the original
          contract terms, and without modification of those terms unless otherwise agreed to by
          the contracting parties. All liens survive the plan if not avoided or paid in full under the
          plan.

       Name of Creditor                    Description of Collateral                Last Four
                                                                                     Digits of
                                                                                     Account
                                                                                     Number
Land Home Financial               Debtor’s Residence at 521 Carey                 0562
Services (from Bayview,           Avenue, Wilkes-Barre, Luzerne County,
Claim No. 14)                     Pennsylvania


  C. Arrears, including, but not limited to, claims secured by Debtor’s principal residence.
     Check one.

          None. If “None” is checked, the rest of § 2.C need not be completed or reproduced.

   X      The Trustee shall distribute to each creditor set forth below the amount of arrearages in
          the allowed proof of claim. If post-petition arrears are not itemized in an allowed claim,
          they shall be paid in the amount stated below. Unless otherwise ordered, if relief from
          the automatic stay is granted as to any collateral listed in this section, all payments to the
          creditor as to that collateral shall cease, and the claim will no longer be provided for
          under § 1322(b)(5) of the Bankruptcy Code:
  Name of Creditor               Description of            Estimated      Estimated Estimated
                                    Collateral           Pre-petition        Post-       Total to be
                                                          Arrears to       petition        paid in
                                                           be Cured       Arrears to         plan
                                                                          be Cured
Land Home Financial Debtor’s Residence                   $ 1,968.75      $0              $ 1,968.75
Services (from
Bayview, Claim No.
14)

                                                  3


Case 5:18-bk-02291-MJC          Doc 64 Filed 12/31/20 Entered 12/31/20 12:17:53                  Desc
                                Main Document     Page 3 of 8
  D. Other secured claims (conduit payments, claims for which a § 506 valuation is not
     applicable, etc.)

         None. If “None” is checked, the rest of § 2.D need not be completed or reproduced.

  X      The claims below are secured claims for which a § 506 valuation is not applicable, and
         can include: (1) claims that were either (a) incurred within 910 days of the petition date
         and secured by a purchase money security interest in a motor vehicle acquired for the
         personal use of the Debtor, or (b) incurred within 1 year of the petition date and secured
         by a purchase money security interest in any other thing of value; (2) conduit payments;
         or (3) secured claims not provided for elsewhere.

         1. The allowed secured claims listed below shall be paid in full and their liens retained
            until the earlier of the payment of the underlying debt determined under
            nonbankruptcy law or discharge under § 1328 of the Code.

         2. In addition to payment of the allowed secured claim, present value interest pursuant
            to 11 U.S.C. §1325(a)(5)(B)(ii) will be paid at the rate and in the amount listed
            below, unless an objection is raised. If an objection is raised, then the court will
            determine the present value interest rate and amount at the confirmation hearing.

         3. Unless otherwise ordered, if the claimant notifies the Trustee that the claim was paid,
            payments on the claim shall cease.

  Name of Creditor        Description of Collateral       Principal     Interest   Total to be
                                                         Balance of      Rate        Paid in
                                                            Claim                      Plan
City of Wilkes-Barre     Debtor’s Residence             $ 5,047.03      3%         $ 5,601.96
OECD (previously
serviced by PNC
Bank, Claim No. 15)
Luzerne County           Debtor’s Residence             $ 1,375.55      N/A        $ 1,375.55
Flood Protection
(Claim No. 5)
Wyoming Valley           Debtor’s Residence             $ 401.75        N/A        $ 401.75
Sanitary Authority
(Claim No. 4)


  E. Secured claims for which a § 506 valuation is applicable. Check one.

         None. If “None” is checked, the rest of § 2.E need not be completed or reproduced.




                                                4


Case 5:18-bk-02291-MJC        Doc 64 Filed 12/31/20 Entered 12/31/20 12:17:53                 Desc
                              Main Document     Page 4 of 8
     X      Claims listed in the subsection are debts secured by property not described in § 2.D of
            this plan. These claims will be paid in the plan according to modified terms, and liens
            retained until the earlier of the payment of the underlying debt determined under
            nonbankruptcy law or discharge under § 1328 of the Code. The excess of the creditor’s
            claim will be treated as an unsecured claim. Any claim listed as “$0.00” or “NO
            VALUE” in the “Modified Principal Balance” column below will be treated as an
            unsecured claim. The liens will be avoided or limited through the plan or Debtor will file
            an adversary action (select method in last column). To the extent not already determined,
            the amount, extent or validity of the allowed secured claim for each claim listed below
            will be determined by the court at the confirmation hearing. Unless otherwise ordered, if
            the claimant notifies the Trustee that the claim was paid, payments on the claim shall
            cease.

 Name of Creditor          Description of         Value of      Interest     Total           Plan,
                            Collateral           Collateral      Rate       Payment       Adversary
                                                 (Modified                                 or Other
                                                 Principal)                                 Action
 Santander               2007 Ford F150        $9,300           6%         $ 11,412.24    Plan
 Consumer USA
 (Claim No. 2)


     F. Surrender of Collateral. Check one.

     X      None. If “None” is checked, the rest of § 2.F need not be completed or reproduced.


     G. Lien Avoidance. Do not use for mortgages or for statutory liens, such as tax liens. Check
        one.

     X      None. If “None” is checked, the rest of § 2.G need not be completed or reproduced.


3.       PRIORITY CLAIMS.

     A. Administrative Claims

         1. Trustee’s Fees. Percentage fees payable to the Trustee will be paid at the rate fixed by
            the United States Trustee.

         2. Attorney’s fees. Complete only one of the following options:

            a. In addition to the retainer of $ 500 already paid by the Debtor, the amount of
               $ 3,500 in the plan. This represents the unpaid balance of the presumptively
               reasonable fee specified in L.B.R. 2016-2(c); or



                                                   5


Case 5:18-bk-02291-MJC           Doc 64 Filed 12/31/20 Entered 12/31/20 12:17:53                Desc
                                 Main Document     Page 5 of 8
             b. $___________ per hour, with the hourly rate to be adjusted in accordance with the
                terms of the written fee agreement between the Debtor and the attorney. Payment of
                such lodestar compensation shall require a separate fee application with the
                compensation approved by the Court pursuant to L.B.R. 2016-2(b).

         3. Other.      Other administrative claims not included in §§ 3.A.1 or 3.A.2 above.
                     Check one of the following two lines.

             X       None. If “None” is checked, the rest of § 3.A.3 need not be completed or
                     reproduced.

     B. Priority Claims (including certain Domestic Support Obligations).

         Allowed unsecured claims, entitled to priority under § 1322(a) will be paid in full unless
         modified under § 9.

             Name of Creditor                                   Estimated Total Payment
 New York State Department of Taxation               $0
 & Finance (Claim No. 3)
 Berkheimer (Claim No. 6)                            $ 261.85


     C. Domestic Support Obligations assigned to or owed to a governmental unit under 11
        U.S.C. §507(a)(1)(B). Check one of the following two lines.

         X       None. If “None” is checked, the rest of § 3.C need not be completed or reproduced.


4.       UNSECURED CLAIMS

     A. Claims of Unsecured Nonpriority Creditors Specially Classified. Check one of the
        following two lines.

         X       None. If “None” is checked, the rest of § 4.A need not be completed or reproduced.


     B. Remaining allowed unsecured claims will receive a pro-rata distribution of funds
        remaining after payment of other classes.


5. EXECUTORY CONTRACTS AND UNEXPIRED LEASES. Check one of the following
   two lines.

     X       None. If “None” is checked, the rest of § 5 need not be completed or reproduced.




                                                   6


Case 5:18-bk-02291-MJC            Doc 64 Filed 12/31/20 Entered 12/31/20 12:17:53               Desc
                                  Main Document     Page 6 of 8
6. VESTING OF PROPERTY OF THE ESTATE.

     Property of the estate will vest in the Debtor upon

     Check the applicable line:

     X      plan confirmation.
            entry of discharge.
            closing of case:


7.         DISCHARGE: (Check one)

     (X)     The debtor will seek a discharge pursuant to § 1328(a).
     ( )     The debtor is not eligible for a discharge because the debtor has previously received a
             discharge described in § 1328(f).


8. ORDER OF DISTRIBUTION:

If a pre-petition creditor files a secured, priority or specially classified claim after the bar date, the
Trustee will treat the claim as allowed, subject to objection by the Debtor.

Payments from the plan will be made by the Trustee in the following order:
 Level 1 Adequate protection payments                       $ -0-
 Level 2 Debtor’s attorney’s fees.                          $ 3,500
 Level 3 Domestic Support Obligations                       $ -0-
 Level 4 Priority claims, pro rata                          $ 261.85
 Level 5 Secured claims, pro rata                           $ 20,760.25
 Level 6 Specially classified unsecured claims              $ -0-
 Level 7 General unsecured claims                           $ 39.56
 Level 8 Untimely filed unsecured claims to which the $ -0-
           debtor(s) has/have not objected.
           Subtotal                                                                 $ 24,561.66
           Trustee Commission (Estimated at 10%)            $ 2,729.07
           Total                                                                    $ 27,290.73

If the above Levels are filled in, the rest of § 8 need not be completed or reproduced.


9.         NONSTANDARD PLAN PROVISIONS

Include the additional provisions below or on an attachment. Any nonstandard provision
placed elsewhere in the plan is void. (NOTE: The plan and any attachment must be filed as
one document, not as a plan and exhibit.)



                                                     7


Case 5:18-bk-02291-MJC            Doc 64 Filed 12/31/20 Entered 12/31/20 12:17:53                    Desc
                                  Main Document     Page 7 of 8
   A. This Plan contains 1) a chart in Section 8, above, that contains estimated distributions to
      each class of creditors (with future Trustee Commissions estimated at 10%), in addition to
      all other items required by the Model Plan; and 2) no signature line for a joint debtor, as
      there is no joint debtor.

   B. This Plan satisfies the security interest of Santander Consumer USA (Claim No. 2) via
      payments of the value of the collateral (2007 Ford F150 at $9,300) with interest a six (6%)
      percent, over the life of the Chapter 13 Plan. See Section 2.E., above. Upon Discharge, after
      completion of this Chapter 13 Plan, the security interest shall be satisfied and avoided. If not
      released by, Debtor may obtain title to the collateral by presenting a copy of this Plan and
      the Discharge Order and requesting the Pennsylvania Department of Transportation issue
      title, free and clear of the lien.

   C. This Plan satisfies the security interests of the City of Wilkes-Barre OECD (previously
      serviced by PNC Bank, Claim No. 15), Luzerne County Flood Protection (Claim No. 5),
      Wyoming Valley Sanitary Authority (Claim No. 4) via payment in accordance with filed
      Proof of Claims, notwithstanding any deficiencies in the Claims (e.g., Claim No. 4 is filed as
      unsecured despite the exhibit indicating a municipal lien was filed). Nothing in the Plan
      modifies the Claims.

   D. This Plan is filed pursuant to 11 U.S.C. § 1329(d), as Debtor’s income was interrupted by
      the impact of COVID-19. Plan payments pursuant to this Plan go from March 2021, when
      Debtor expects her regular income to resume, until June 2025, which is twenty-four (24)
      months after payments pursuant to the originally Confirmed Third Amended Chapter 13
      Plan were to end.


Dated: November 23, 2020                      /s/ J. Zac Christman
                                             J. Zac Christman, Esquire, Attorney for Debtor


                                             /s/ Penny A. Townes
                                             PENNY A. TOWNES, Debtor



By filing this document, the debtor, if not represented by an attorney, or the Attorney for Debtor
also certifies that this plan contains no nonstandard provisions other than those set out in § 9.




                                                  8


Case 5:18-bk-02291-MJC          Doc 64 Filed 12/31/20 Entered 12/31/20 12:17:53                Desc
                                Main Document     Page 8 of 8
